NO. 07-10-0187-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  MAY 18, 2010
                         ______________________________


                             In re DERRICK A. WALKER,

                                                     Relator
                        _______________________________

               Opinion on Original Proceeding for Writ of Prohibition
                       _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the court is the application of Derrick A. Walker for a writ of

prohibition barring the State from proceeding to adjudicate his guilt in Cause Nos. 3358

and 3404, 100th Judicial District Court, Hall County, Texas. The writ is founded upon

his belief that the proceeding contravenes the restrictions against double jeopardy.

That is, his having partially paid a “fine” assessed as a condition for deferring the

adjudication of his guilt and being placed on community supervision bars the State from

proceeding with its motion to adjudicate, the argument goes. To adjudicate Walker’s

guilt and ultimately levy sentence supposedly exposes him to being punished twice for

the same offense. We deny the writ.

      Assuming arguendo that Walker complied with all the requirements of Texas

Rule of Appellate Procedure 52, we note that his argument lacks merit. Having one’s
adjudication of guilt deferred and being placed on community supervision during that

period is not tantamount to being sentenced and punished.         Gardner v. State, No. 01-

01-1226-CR, 2002 Tex. App. LEXIS 7464 *3 (Tex. App.–Houston [1st Dist.] October 17,

2002, no pet.) (not designated for publication); Tackett v. State, 989 S.W.2d 855, 858-

59 (Tex. App.–Houston [14th Dist.] 1999, pet. ref’d).            Thus, complying with the

conditions of his continued probation or community supervision, which includes the

payment of a “fine,” does not mean that he has completed or been subjected to some

aspect of punishment as contemplated by the Double Jeopardy Clause. Gardner v.

State, supra.

      The request for a writ of prohibition is denied.



                                                 Brian Quinn
                                                 Chief Justice




                                            2